           Case 2:21-cv-00926-GMN-EJY Document 1 Filed 05/12/21 Page 1 of 8




     Daniel R. Watkins, Esq.
 1
     Nevada State Bar No. 11881
 2   dw@wl-llp.com
     Michael A. DiRenzo, Esq.
 3
     Nevada State Bar No. 13104
 4   mdirenzo@wl-llp.com
     WATKINS & LETOFSKY, LLP
 5
     8935 S. Pecos Rd., Ste. 22A
 6   Henderson, NV 89074
     Office:(702) 901-7553; Fax: (702) 974-1297
 7
 8 Attorneys for Plaintiff, Avrham Indik
 9
10                             UNITED STATES DISTRICT COURT

11                                      DISTRICT OF NEVADA

12
     AVRHAM INDIK,                                   Case No.: 2:21-cv-00926
13
                          Plaintiff,
14                                                         COMPLAINT FOR DAMAGES
     vs.
15
   ELDORADO RESORTS CORP. d/b/a                            (DEMAND FOR JURY TRIAL)
16 ELDORADO DEVELOPMENT CORP.; and
17 DOES 1-50,
18                        Defendants.

19          COMES NOW, Plaintiff, Avrham Indik and files this civil action against Defendants, and
20 each of them, for violations under The Age Discrimination in Employment Act, 29 U.S.C. §621 et
21 seq.; as well as violations of Nevada Revised Statutes §613.330 et seq.; and related claims under
22 Nevada law, seeking damages, and alleges as follows:
23                                      JURISDICTION AND VENUE
24          1.     This Court has jurisdiction and venue over this action pursuant to The Age
25 Discrimination in Employment Act, 29 U.S.C. §621 et seq., 28 U.S.C. §§ 1331, 1343, and 42
26 U.S.C. §2000e-5(f)(3), which confer original jurisdiction on federal district courts in suits to
27 address the deprivation of rights, privileges and immunities secured by the United States
28 Constitution and federal law.



                                              COMPLAINT
                                                  -1-
             Case 2:21-cv-00926-GMN-EJY Document 1 Filed 05/12/21 Page 2 of 8




 1           2.      Jurisdiction of this Court is also appropriate under 42 U.S.C. §§ 1981 and 1985(3),
 2 as amended by the Civil Rights Act of 1991, Pub. L. No. 102-166, and any related claims under
 3 Nevada law.
 4           3.      Supplemental Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1367
 5 over the State law claims which are so related to the federal claims in this action that they form
 6 part of the same case or controversy under Article III of the United States Constitution.
 7           4.      Plaintiff has exhausted his administrative remedies.
 8           5.      All conditions precedent to jurisdiction under section 42 U.S.C. §12101 et seq. have
 9 occurred or been complied with:
10                a. A charge of employment discrimination was filed with the Equal Employment
11 Opportunity Commission ("EEOC") within 180 days of the commission of the unlawful
12 employment practice alleged herein and / or within 300 days of Plaintiff instituting proceedings
13 with a State or local agency with authority to grant or seek relief from such unlawful employment
14 practices alleged herein;
15                b. A Notice of Right to Sue in Federal Court was received from the EEOC, dated
16 March 11, 2021. (A true and correct copy of said letter is attached and incorporated herein as
17 Exhibit “1”.)
18           6.      This complaint is filed within 90 days of receipt of the EEOC's Notification of Right
19 to Sue.
20           7.      Venue is proper in the District of Nevada because the unlawful employment
21 practices alleged herein were committed in whole or in part in the District of Nevada pursuant to
22 28 U.S.C. § 1391(b).
23                                                    PARTIES
24           8.      Plaintiff, Avrham Indik (hereinafter “Plaintiff” or “Indik”), was a qualified/eligible
25 “employee” of Defendant, Eldorado Resorts Corp. d/b/a Eldorado Development Corp., within the
26 meaning of The Age Discrimination in Employment Act, 29 U.S.C. 621 et seq., Nevada Revised
27 Statutes §§ 608.010 and 613.010 et seq.; and related claims under Nevada law.
28 //



                                                 COMPLAINT
                                                      -2-
            Case 2:21-cv-00926-GMN-EJY Document 1 Filed 05/12/21 Page 3 of 8




 1          9.      Defendant, Eldorado Resorts Corp. d/b/a Eldorado Development Corp. (hereinafter
 2 “Defendant” or “Eldorado”), a foreign limited-liability company based in the state of Florida, is a
 3 corporation qualified to do business in Nevada. Defendant employs 15 or more employees and is
 4 an "employer" within the meaning of 29 U.S.C. 621 et seq., and Nevada Revised Statutes §§
 5 608.010 and 613.010 et seq.; and related claims under Nevada law.
 6          10.     Plaintiff alleges that this is the proper court because the violations of Nevada law
 7 took place at or near the location Defendant owns and operates known as Vacation Village Resorts
 8 located at The Grandview at Las Vegas, 9940 Las Vegas Boulevard South, Las Vegas, NV 89183.
 9          11.     Plaintiff is ignorant of the true names and capacities, whether individual, corporate,
10 associate, or otherwise, of DOES 1 through 50, inclusive. The Plaintiff is informed and believes
11 and thereon alleges that each of the fictitiously named Defendants are in some way responsible
12 for, or participated in, or contributed to, the matters and things complained of herein, and is legally
13 responsible in some manner. Plaintiff will seek leave to amend this Complaint when the true
14 names, capacities, participation, and responsibilities have been ascertained.
15          12.     Plaintiff is informed and believes, and thereon alleges, that at all times herein
16 mentioned, the defendants named in this action, as well as the fictitiously named defendants, and
17 each of them, were agents and employees of the remaining defendants, and in doing the things
18 hereinafter complained of, were acting within the course and scope of such agency and/or
19 employment and with the knowledge and consent of the remaining defendants.
20                                          STATEMENT OF FACTS
21          13.     Plaintiff is a 71-year-old who is highly regarded in the time share industry.
22          14.     Plaintiff was employed by Defendant as a Director of Sales for the Vacation Village
23 Resorts product at their Las Vegas location.
24          15.     In 2015, members of Defendant’s corporate team reached out to Plaintiff regarding
25 an opportunity in Las Vegas. Plaintiff had a prior professional relationship with a number of the
26 members of Defendant’s company.
27          16.     Plaintiff accepted the offer and began working in Las Vegas in November of 2015.
28 //



                                                COMPLAINT
                                                     -3-
            Case 2:21-cv-00926-GMN-EJY Document 1 Filed 05/12/21 Page 4 of 8




 1          17.     Plaintiff operated said business as Director of Sales without issue and was never
 2 documented for poor performance or actions.
 3          18.     Plaintiff was forced to have heart surgery in January of 2016, necessitating some
 4 time off. After a short time off he returned to work.
 5          19.     Plaintiff continued to operate said business as Director of Sales without issue until
 6 December of 2019.
 7          20.     On or about December 11, 2019, a member of the corporate team came from Florida
 8 and notified Plaintiff that he was being discharged from employment.
 9          21.     Plaintiff’s position was immediately filled by a much younger individual.
10                                               COUNT I
11                                   AGE DISCRIMINATION
                    Age Discrimination in Employment Act – 29 U.S.C. §621 et seq.
12                                       NRS 613.330 et seq.
13                   (Against Defendants Eldorado Resorts Corp. and Does 1-50)

14          22.     PLAINTIFF hereby incorporates paragraphs 1 through 21 of this Complaint as
15 though fully set forth herein.
16          23.     At all times relevant hereto, Plaintiff was over the age of 40.
17          24.     The subjection of Plaintiff to disparate treatment and adverse employment actions
18 by Defendant was in whole or substantial part because of his age and was in violation of the ADEA,
19 29 U.S.C. §623 and NRS 613.330 et. seq.
20          25.     Defendant’s unlawful actions were intentional, willful, malicious and/or done with
21 reckless disregard for Plaintiff’s state and federally protected rights.
22          26.     Defendant, through its agents or supervisors, failed to adequately supervise,
23 control, discipline, and/or otherwise penalize the conduct, acts, and failures to act of Defendant as
24 described above and thereby ratified the unlawful conduct of its agents or supervisors.
25          27.     Plaintiff’s age was the sole reason or a motivating factor for his discharge.
26          28.     But for Plaintiff’s age, Defendant would not have discharged him.
27 //
28 //



                                                COMPLAINT
                                                     -4-
            Case 2:21-cv-00926-GMN-EJY Document 1 Filed 05/12/21 Page 5 of 8




 1          29.    As a proximate result of Defendant’s discriminatory actions, Plaintiff has suffered
 2 losses in compensation, earning capacity, humiliation, mental anguish, and emotional distress. As
 3 a result of those actions and consequent harms, Plaintiff has suffered such damages in an amount
 4 to be proved at trial.
 5          30.    PLAINTIFF requests relief as described in the Prayer for Relief below.
 6                                            PRAYER FOR RELIEF
 7          WHEREFORE, PLAINTIFF prays that this Court grant the following relief:
 8           1. Economic Loss for Back Pay and Front Pay, plus prejudgment interest;
 9           2. Compensatory Damages;
10           3. Reasonable attorneys’ fees;
11           4. Punitive Damages;
12           5. Costs of suit incurred herein; and
13           6. Such other and further relief as the court deems just and proper.
14
15        DATED this 12th day of May, 2021.            WATKINS & LETOFSKY, LLP
16
                                                            /s/ Daniel R. Watkins
17
                                                By:    _____________________________
18                                                     Daniel R. Watkins, Esq.
19                                                     Michael A. DiRenzo, Esq.
                                                       8935 S. Pecos Rd., Ste. 22A
20                                                     Henderson, NV 89074
                                                       Attorneys for Plaintiff, Avrham Indik
21
22
23
24
25
26
27
28



                                               COMPLAINT
                                                      -5-
           Case 2:21-cv-00926-GMN-EJY Document 1 Filed 05/12/21 Page 6 of 8




 1                                  REQUEST FOR JURY TRIAL
 2          Pursuant to Federal Rules of Civil Procedure 38(b) and §102 of the Civil Rights Act of
 3 1991, 42 U.S.C. §1981a, PLAINTIFF demands a trial by jury in this action on all issues so triable.
 4
 5          Dated, this 12th day of May, 2021.           WATKINS & LETOFSKY, LLP
 6                                                          /s/ Daniel R. Watkins
 7                                               By:     __________________________
                                                         Daniel R. Watkins, Esq.
 8                                                       Michael A. DiRenzo, Esq.
                                                         Attorneys for Plaintiff, Avrham Indik
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              COMPLAINT
                                                   -6-
Case 2:21-cv-00926-GMN-EJY Document 1 Filed 05/12/21 Page 7 of 8




                       Exhibit 1
               NOTICE OF RIGHT TO SUE
                DATED MARCH 11, 2021
Case 2:21-cv-00926-GMN-EJY Document 1 Filed 05/12/21 Page 8 of 8
